Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 02/28/2022. Claim 1 has been amended. Claims 104-113, 116-117 has been canceled and claims 118-120 has been added new. For the sake of compact prosecution the examiner discussed allowable subject matter with attorney of record, Joshua Ney on 6/30/2022. An agreement was reached on 7/5/2022 and Attorney Ney authorized the examiner’s amendment.  In light of the claim amendments (6/28/2022), arguments and the following examiner’s amendment, the pending claims 1, 99-103, 114-115, 118-120 are allowed. 





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joshua Ney on 07/05/2022. 
The application has been amended as follows: 
1. In claim 1, line 2, after ‘to the subject’ INSERT “orally”
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The currently claimed method of treating or lessening the severity of pain with a compound of formula I or its salt by oral administration and with two specific dosing regimens that requires administration every 12 hours in a first dose larger than the subsequent dose is not taught or suggested by the prior art. The closest prior art Anderson (‘589 or ‘361) teach prodrugs of pyridine amide compounds that includes compound of formula I in the genus and in general teaches dosage amounts for treating a variety of disorders including pain. The reference do not teach the specific dosing regimen for treating any disorder including pain. Applicants have demonstrated the efficacy of compound 1 in specific dosing regimen(s) in treating pain. The method is not anticipated or obvious over the prior art teachings. Claims 1, 99-103, 114-115, 118-120 are allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627